Name: 1999/328/EC: Commission Decision of 7 May 1999 derogating, for the 1998/1999 marketing year, from certain provisions of Regulation (EEC) No 1201/89 as regards aid applications and applications for supervised storage of unginned cotton originating in certain Greek prefectures (notified under document number C(1999) 1179) (only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production;  cooperation policy;  plant product
 Date Published: 1999-05-18

 Avis juridique important|31999D03281999/328/EC: Commission Decision of 7 May 1999 derogating, for the 1998/1999 marketing year, from certain provisions of Regulation (EEC) No 1201/89 as regards aid applications and applications for supervised storage of unginned cotton originating in certain Greek prefectures (notified under document number C(1999) 1179) (only the Greek text is authentic) Official Journal L 124 , 18/05/1999 P. 0035 - 0035COMMISSION DECISIONof 7 May 1999derogating, for the 1998/1999 marketing year, from certain provisions of Regulation (EEC) No 1201/89 as regards aid applications and applications for supervised storage of unginned cotton originating in certain Greek prefectures(notified under document number C(1999) 1179)(Only the Greek text is authentic)(1999/328/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Protocol No 4 on cotton annexed to the Act of Accession of Greece, as last amended by Regulation (EC) No 1553/95(1),Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 laying down the general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81(2), as last amended by Regulation (EC) No 1419/98(3), and in particular Article 11(1) thereof,(1) Whereas Commission Regulation (EEC) No 1201/89 of 3 May 1989 laying down rules implementing the system of aid for cotton(4), as last amended by Regulation (EC) No 1664/98(5), lays down 31 March as the time limit for lodging applications for supervised storage of unginned cotton but allows the Member State to set a later time limit under certain conditions; whereas for the 1998/1999 marketing year Greece used that provision by setting the time limit for lodging applications for supervised storage at 31 January 1999; whereas, as a result of exceptional weather conditions, it proved impossible to harvest the unginned cotton until the beginning of March 1999 in certain Greek prefectures; whereas, therefore, the start of supervised storage and the lodging of the corresponding aid applications should be accepted without penalty for the unginned cotton originating in those prefectures up to a date allowing for the other time limits in the rules to be complied with;(2) Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS DECISION:Article 11. Notwithstanding Article 5(3), Article 7(1), the first subparagraph of Article 9(2) and Article 11 of Regulation (EEC) No 1201/89, the following conditions shall apply for the 1998/1999 marketing year to unginned cotton harvested in the Greek prefectures indicated in paragraph 2:(a) aid applications lodged by 28 April at the latest may be accepted;(b) if the aid applications are lodged between 1 April and 28 April, the aid granted shall be that valid on the previous 31 March;(c) applications for supervised storage lodged by 28 April at the latest may be accepted;(d) the quantity of ginned cotton produced from the quantity of unginned cotton under supervised storage shall be notified before 5 May.2. The Greek prefectures referred to in paragraph 1 are:Drame, Serres and Evros.Article 2This Decision is addressed to the Hellenic Republic.Done at Brussels, 7 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 30.6.1995, p. 45.(2) OJ L 148, 30.6.1995, p. 48.(3) OJ L 190, 4.7.1998, p. 4.(4) OJ L 123, 4.5.1989, p. 23.(5) OJ L 211, 29.7.1998, p. 9.